DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims 
The amendment and terminal disclaimer filed on 2/1/2021 is acknowledged. Claims 2-7 are canceled. Currently claims 1 and 8-25 are pending in the application.
Previous 112(a) and 112(d) rejections of claims 2-7 are withdrawn in view of the cancelation of the claims.
Double patenting rejection is withdrawn in view of the above terminal disclaimer.
Previous prior rejection is maintained since Applicant’s argument is not persuasive. See response to arguments below.
Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive. 
Applicant argues Roscheisen et al. only teaches the use of fullerenes in the interfacial layer in claims 1 and 3 and the abstract, not the electron transport layer. Applicant points to layer 103 in fig. 1 as the interfacial layer and argues the electron transport layer is in layer 106 and not 103. Applicant then concludes that the combination of K Tennakone et al. in view of Moon et al. and further in view of Roscheisen et al. does not teach an electron transport layer with a fullerene dopant as claimed.
The examiner replies that Roscheisen et al. does not use the term “only” in the claims and abstract to express that the reference only teaches the use of fullerene in the interfacial layer. 
Accordingly, the prior art rejection is maintained. Below is the copy of the previous prior art rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 8-25 are rejected under 35 U.S.C. 103 as being unpatentable over K Tennakone et al. (“The possibility of ballistic electron transport in dye-sensitized semiconductor nanocrystalline particle aggregates”) in view of Moon et al. (WO 2009/119968), and further in view of Roscheisen et al. (US Patent 7,511,217).
Regarding claims 1 and 25, K Tennakone et al. discloses an photovoltaic device comprising a cathode (see fluorine-doped conductive tin oxide CTO described in “2. Experimental details”), a transport layer comprising (SnO2)yZnO(1-y) disposed above the cathode (see composite films comprising SnO2 and ZnO sprayed onto fluorine-doped CTO described in “2. Experimental details”) and an anode disposed above the electron transport layer (see counterelectrode platinized CTO form after the electron transport layer described in “2. Experimental details”), wherein the mixing ratios of ZnO:SnO2 is shown in graph having the content of ZnO % from 0-100% (see figure 2). As such, K Tennakone et al. teaches the value of (1-y) to be 0.85 (or 85%) for ZnO as shown on the graph, and the value of y must be 0.15 (or 15%).
K Tennakone et al. teaches the composite of SnO2 and ZnO is prepared by mixing SnO2 and ZnO with acetic acid (see “2. Experimental details”). It is noted that in such solution ZnO 3COO)2) and SnO2 will react to acetic acid to form an amount (y) of tin acetate (or Sn(CH3COO)2). 
K Tennakone et al. does not teach preparing the composite of SnO2 and ZnO (or (SnO2)yZnO(1-y)) such that the composite contains 15-20% atomic% of acetate as characterized with x-ray photoelectron spectroscopy.
Moon et al. teaches preparing the oxide semiconductor comprising (SnO2)yZnO(1-y)) by using precursors (see claims 7) then annealing the precursors at a temperature of 100-600oC (see claims 9-10) to remove residual organic matter from the film and to generate carriers in the film (see claim 8), wherein the precursors are zinc acetate and tin acetate (see example 2).  
It would have been obvious to one skilled in the art at the time the invention was made to have prepared the electron transport layer comprising (SnO2)yZnO(1-y) of K Tennakone et al. by annealing the electron transport layer at a temperature of 100-600oC to remove residual organic matter from the film and to generate carriers in the film as taught by Moon et al. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the range of greater than 150oC and less than 250oC, or 150-250oC in the range of 100-600oC disclosed by Moon et al. because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549. In such modification, the electron transport layer comprising (SnO2)yZnO(1-y)) contains 15-20% atomic% of acetate as characterized with x-ray photoelectron spectroscopy, particularly in view of Applicant’s claims and disclosure (see claims 6-7, 10-11 and 17-19, [0079-0086] and [0095]) as Applicant claims and discloses the electron transport layer of ZTO (e.g. zinc tin oxide) prepared from acetate precursor and annealed at temperature greater than 
Modified K Tennakone et al. does not explicitly teach including fullerene dopant in the electron transport layer of oxides, e.g. (SnOx)yZnO(1-y).
Roscheisen et al. discloses doping an electron transport layer comprising oxides (nanostructured network layer 102 in fig. 1, col. 6, lines 36-56, or 403 in fig. 4) with dopant (105 in fig. 1, or 409 in fig. 4) of fullerene or functionalized fullerene to enhance the charge transport (see col. 9, lines 49-59; col. 10 lines 59-61).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the electron transport layer of oxides of (SnOx)yZnO(1-y) of modified K Tennakone et al. by including the fullerene dopant (or functionalized fullerene dopant) to enhance the charge transport as taught by Roscheisen et al.
Regarding claim 8, modified K Tennakone et al. discloses a photovoltaic device as in claim 1 above, wherein Roscheisen et al. teaches using functionalized fullerene (see claim 1 above).
Modified K Tennakone et al. does not explicitly teaches using functionalized fullerene such as [6,6]-phenyl-C60-butyric- N-(2-aminoethyl)acetamide), [6,6]-phenyl-C60-butyric-N-triethyleneglycol ester, [6,6]-phenyl-C60-butyric-N-2-trimethylammonium ethyl ester iodide, [6,6]-phenyl-C60-butyric-N-(2-hydroxyethyl) acetamide, or [6,6]-phenyl-C60-butyric-N-2-dimethylaminoethyl ester.
However, it would have been obvious to one skilled in the art at the time the invention was made to have used functionalized fullerene such as  [6,6]-phenyl-C60-butyric- N-(2-aminoethyl)acetamide, [6,6]-phenyl-C60-butyric-N-triethyleneglycol ester, [6,6]-phenyl-C60-butyric-N-2-trimethylammonium ethyl ester iodide, [6,6]-phenyl-C60-butyric-N-(2-hydroxyethyl) acetamide, or [6,6]-phenyl-C60-butyric-N-2-dimethylaminoethyl ester as the fullerene dopant, because Roscheisen et al. explicitly using functionalized fullerene as the fullerene dopant. 
Regarding claim 9, modified K Tennakone  et al. discloses a photovoltaic device as in claim 1 above, wherein K Tennakone et al. further discloses disposing additional layers, e.g. dye layer and electrolyte layer, between the anode (e.g. platinized CTO) and cathode (e.g. fluorine doped CTO, see “2. Experimental details”).  
Regarding claims 10-19, modified K Tennakone et al. discloses the photovoltaic device as in claim 1 above. The recitations in instant claims are directed toward on how to produce (SnOx)yZnO(1-y) are product-by-process limitations. Both K Tennakone et al. and Moon et al. teaches using zinc acetate and tin acetate precursors, therefore the precursors will react to form the composite of  (SnOx)yZnO(1-y). K Tennakone et al. teaches including a solvent and alcohol (see “2. Experimental details”) and Moon et al. teaches including alcohol, solvent and alkanoamine (see example 2). However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. (SnOx)yZnO(1-y) (or SnO2-ZnO) will be (SnOx)yZnO(1-y) regardless what solvent or stabilizing agent is used.

Regarding claims 20-24, modified K Tennakone et al. discloses the photovoltaic device as in claim 8 above. The recitations regarding how to produce optional fullerene dopants are In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about thse PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726